                Case 5:19-cr-00521-BLF Document 31 Filed 04/03/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT SIMEON (NYBN 5012653)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          scott.simeon@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 19-00521 BLF (SVK)
                                                      )
14           Plaintiff,                               )   UNITED STATES’ OPPOSITION TO
                                                      )   DEFENDANT’S MOTION FOR ISSUANCE OF
15      v.                                            )   SUBPOENA TO PRODUCE STATE LAW
                                                      )   ENFORCEMENT PERSONNEL OR
16   CLARENCE PETER CHAN,                             )   COMPLAINT RECORDS
                                                      )
17           Defendant.                               )   Re: ECF No. 25
                                                      )
18

19           On March 13, 2020, defendant Clarence Chan filed a Motion for Issuance of Subpoena to
20 Produce State Law Enforcement Personnel or Complaint Records (ECF Nos. 25 to 25-4). The motion

21 seeks the production of “potential impeachment evidence,” ECF No. 25-1 at 2, for the preparation of the

22 defendant’s motion to suppress evidence, ECF No. 25 at 2. For the reasons below, the motion should be

23 denied without prejudice as premature.

24     I.    Relevant Legal Standard
25           General Order No. 69 provides, pursuant to Federal Rule of Criminal Procedure 17(c), for
26 “subpoenaing and reviewing [records] of state law enforcement officers who have been or will be

27 subpoenaed to testify in a federal criminal proceeding.” If the officers “are expected to testify at an

28 evidentiary hearing regarding a pre-trial motion, the request for a subpoena must be filed no later than

     UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION FOR ISSUANCE OF SUBPOENA
     CR 19-00521 BLF (SVK)
               Case 5:19-cr-00521-BLF Document 31 Filed 04/03/20 Page 2 of 3




 1 the filing date of the defendant’s motion.” Id. at 2.

 2          “[I]n order to require production prior to trial, the moving party must show,” among other things,

 3 that the documents “are not otherwise procurable reasonably in advance of trial by exercise of due

 4 diligence,” and “the party cannot properly prepare for trial without such production and inspection in

 5 advance of trial and that the failure to obtain such inspection may tend unreasonably to” cause delay.

 6 United States v. Nixon, 418 U.S. 683, 699 (1974).

 7    II.   Argument

 8          At this stage of litigation, the defendant cannot show (1) the documents are not otherwise

 9 procurable, (2) an inability to prepare, or (3) any unreasonable delay; therefore, he cannot meet the
10 Nixon standard. Accordingly, the motion should be denied without prejudice to refiling at a later date.

11          First, the defendant’s motion omits the relevant procedural posture of this case: Although the

12 defendant refers to his motion to suppress evidence, no such motion has been filed. Nor is there a

13 briefing schedule for such a motion to be filed, and no schedule will be set until at least June 4, 2020.

14 See ECF No. 29. The government is still responding to the defendant’s January 2020 requests to produce

15 supplemental discovery. Once the government finishes collecting, reviewing, and producing the

16 requested discovery, and the Court sets a motion and hearing schedule, the government will request a

17 review of the relevant officers’ personnel files. This review would render the defendant’s motion moot.

18 See United States v. Johnson, No. 14-CR-00412-TEH, 2014 WL 6068089, at *9 (N.D. Cal. Nov. 13,

19 2014) (“Because the Government has subpoenaed the records of [officers] and will shortly have the files

20 in its possession,” the defendant “no longer has any justifiable reason to subpoena these personnel files

21 and complaint records.”) (citing Nixon, 418 U.S. at 699). Although the defendant states that the

22 government “did not agree this request would be made sufficiently in advance of the litigation of the

23 suppression motion to allow time for effective preparation and use of any materials disclosed,” ECF No.

24 25-1 at 2 n.2, this seems to be a misunderstanding. The government will act in a timely manner, and it is

25 an insufficient basis for the defendant’s motion to assume a lack of timeliness.

26          Second, the defendant cannot show an inability to prepare now without the requested records.

27 The parties’ disagreement on this point might explain the misunderstanding above: Because the

28 defendant seeks “potential impeachment evidence,” ECF No. 25-1 at 2, the evidence would be necessary

     UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION FOR ISSUANCE OF SUBPOENA
     CR 19-00521 BLF (SVK)                    2
              Case 5:19-cr-00521-BLF Document 31 Filed 04/03/20 Page 3 of 3




 1 to prepare for the officers’ testimony; however, the defendant claims, without support, that “potential

 2 impeaching information … is relevant to the preparation and presentation of the suppression motion.”

 3 ECF No. 25-1 at 4–5 (emphasis added). The defendant cites United States v. Martinez, No. 15-cr-00575-

 4 WHO-1, 2016 U.S. Dist. LEXIS 51124 (N.D. Cal. April 14, 2016), for the proposition that these

 5 “materials to be subpoenaed are relevant to the preparation for and presentation of his pretrial motion to

 6 suppress evidence in which these officer witnesses’ credibility will be at issue.” ECF No. 25-1 at 9

 7 (quoting Martinez, 2016 U.S. Dist. LEXIS 51124, *3). But the issue in that case was a “subpoena for

 8 documents concerning information that an informant provided to SFPD that was used in furtherance of

 9 obtaining a search warrant,” not personnel or complaint records. Martinez, 2016 U.S. Dist. LEXIS
10 51124, *1. Moreover, the government is unable to find the quoted line in the text of the Martinez court’s

11 opinion. There simply is no legal support for the defendant’s position, and there is no reason why the

12 defendant needs evidence to impeach a witness in order to prepare a motion to suppress evidence.

13          Finally, given both of the above, the defendant cannot show any unreasonable delay by not being

14 able to seek potential impeachment evidence now. Only after the defendant is entitled to a hearing

15 would any potential witness impeachment information become relevant. Put another way, the

16 defendant’s argument that he needs impeachment information in order to prepare his motion is

17 completely backwards: the motion comes first, the evidentiary hearing, if necessary, comes later.

18   III.   Conclusion

19          For the foregoing reasons, the motion should be denied without prejudice as premature.

20                                                              Respectfully submitted,

21                                                              DAVID L. ANDERSON
                                                                United States Attorney
22

23 Dated: April 3, 2020                                         /s/ Scott Simeon
                                                                SCOTT SIMEON
24                                                              Assistant United States Attorney

25

26

27

28

     UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION FOR ISSUANCE OF SUBPOENA
     CR 19-00521 BLF (SVK)                    3
